DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites "the coulourzied heatmap" in line 1, which lacks proper antecedent basis.  Since one cannot tell to which heatmap this recitation refers, the scope of the claim is unclear.  It appears that claim 5 is meant to depend on claim 4.
Claim 6 recites "the vectors and velocities" in line 1, which lacks proper antecedent basis.  Since one cannot tell to which vectors and velocities this recitation refers, the scope of the claim is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over de Souza et al. ("Procedural Generation of Videos to Train Deep Action Recognition Networks;" hereinafter "de Souza") in view of Mayer et al. ("What Makes Good Synthetic Training Data for Learning Disparity and Optical Flow Estimation;" hereinafter "Mayer").
Regarding claim 1, de Souza discloses A computer-implemented method for generating a multimodality dataset ("Procedural Generation of Videos to Train Deep Action Recognition Networks," title), comprising: extracting motion features from a video recording of a real-world event, captured from a video recording device, to generate a motion capture dataset, the motion capture dataset including human models of human motion ("we use the CMU MOCAP [motion capture] database, which contains 2605 sequences of 144 subjects divided in 6 broad categories, 23 subcategories and further described with a short text. We leverage relevant motions from this dataset to be used as a motion source for our procedural generation … we propose to use these sources to form a library of atomic motions," pg. 4760, sec. 3.3, para. 1); generating a synthetic dataset based on derivatives of the motion capture dataset ("synthesize a labeled dataset of 39,982 videos, corresponding to more than 1,000 examples for each of 35 action categories: 21 grounded in MOCAP data," pg. 4758, col. 1, para. 3; "Our PHAV [Procedural Human Action Videos] dataset contains … 21 simple categories … composed directly of some of the aforementioned atomic motions," pg. 4760, sec. 3.3, para. 3); generating an augmented synthetic dataset based on modified conditions of the synthetic dataset ("randomly sample or precisely control discrete and continuous scene (weather, lighting, environment, time of day, etc.), actor, and action variations to generate large amounts of diverse, physically plausible, and realistic human action videos," pg. 4758, col. 1, para. 2); and generating a multimodality dataset based on a combination of the motion capture dataset, the synthetic dataset, and the augmented synthetic dataset ("we mix both synthetic and real samples at the mini-batch level during training," pg. 4758, col. 1, para. 3).
generating an augmented motion capture dataset based on modified conditions of the motion capture dataset or generating a multimodality dataset based on the augmented motion capture dataset.
In the same art of increasing training data for motion capture systems, Mayer teaches generating an augmented motion capture dataset based on modified conditions of the motion capture dataset and generating a multimodality dataset based on the augmented motion capture dataset ("The term 'augmentation' refers to artificially increasing the amount of data that is presented while training a machine learning algorithm, with the goal of improving generalization capabilities. This is done by transforming the original data in small, incremental ways … To train optical flow networks we used color augmentation (changing brightness, contrast and colors and adding color noise). Options for geometric changes here include … shift, rotation and scaling," pg. 948, sec. 3.3, paras. 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mayer to de Souza.  The motivation would have been for "improving generalization capabilities" (Mayer, pg. 948, sec. 3.3, para. 1).
Regarding claim 2, the combination of de Souza and Mayer does not specifically recite wherein the derivatives include at least one of shape, height and sex of the human models.
However, de Souza does disclose that the derivatives include 20 different human models "designed by artists" (see pg. 4761, Table 2).  The Examiner takes Official Notice that both the concepts and the advantages of designing different human models having variations in shape, height, and sex would have been well known and expected in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply human models having variations in shape, height, and sex to the combination of de Souza and Mayer.  The motivation would have been to increase the robustness and usefulness of the training data.
Regarding claim 3, the combination of de Souza and Mayer renders obvious wherein the modified conditions include at least one of orientation, location, scale and brightness ("By randomly sampling different parameters … we can achieve cameras with a wide range of shot types," de Souza, pg. 4759, sec. 3.2, para. 1; "changing brightness, contrast and colors and adding color noise," Mayer, pg. 948, sec. 3.3, para. 2; see claim 1 for motivation to combine).
Regarding claim 8, the combination of de Souza and Mayer renders obvious wherein the real-world event is simulated ("we manually annotated a subset of the MOCAP actions marking the instants in time where the actor started or ended the manipulation of an object," de Souza, pg. 4761, col. 1, para. 2; the phrase "the actor" indicates that the "MOCAP" [motion capture] database is comprised of actors performing prescribed/simulated actions).
Regarding claim 9, the combination of de Souza and Mayer renders obvious wherein the multimodality dataset is for use in training a machine learning algorithm ("generation of synthetic human action videos … in order to train deep action recognition models," de Souza, pg. 4758, col. 1, para. 1).
Regarding claim 10, the combination of de Souza and Mayer renders obvious wherein the machine learning algorithm is a motion recognition deep learning algorithm for predicting actions based on a video input ("deep action recognition models," de Souza, pg. 4758, col. 1, para. 1).
Regarding claim 11, the combination of de Souza and Mayer renders obvious A computer system comprising: a processor; a memory in communication with the processor, the memory storing instructions that, when executed by the processor cause the processor to perform the method of claim 1 ("consumer-grade gaming GPU," de Souzsa, pg. 4762, sec. 3.6, para. 1).

4 is rejected under 35 U.S.C. 103 as being unpatentable over de Souza in view of Mayer, and further in view of Ihaddadene et al. ("Real-time Crowd Motion Analysis;" hereinafter "Ihaddadene").
Regarding claim 4, the combination of de Souza and Mayer does not disclose filtering and rendering at least one of the motion capture dataset, the synthetic dataset, the augmented motion capture dataset, and the augmented synthetic dataset to form a colourized heatmap representing vectors and velocities.
In the same art of human motion analysis, Ihaddadene teaches filtering ("We use a mask to define a region of interest … Once we define the points of interest, we track these points over the next frames using optical flow techniques," pg. 2, sec. 3.2, para. 1) and rendering at least one of the motion capture dataset, the synthetic dataset, the augmented motion capture dataset, and the augmented synthetic dataset to form a colourized heatmap representing vectors and velocities (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Ihaddadene to the combination of de Souza and Mayer.  The motivation would have been "The main advantage of the approach is the fact that it doesn’t require a huge amount of data to enable supervised/unsupervised learning. It detects all events where the variations are important" (Ihaddadene, pg. 1, sec. 1, para. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over de Souza in view of Mayer, and further in view of Baskaran et al. ("Spatiotemporal Visualization of Traffic Paths Using Color Space Time Curve;" hereinafter "Baskaran").
Regarding claim 5, the combination of de Souza and Mayer does not disclose wherein the colourized heatmap is a hue saturation value representation.
wherein the colourized heatmap is a hue saturation value representation ("As an important component in visualization design, color has been a natural representation for 1D scalar attributes. For example, heatmap is a common method to visualize scalar data values," pg. 3398, sec. I, para. 4; "we opt to use the more intuitive and perceptually relevant representation of the RGB model: the HSV (hue, saturation and value) representation," pg. 3400, sec. A, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Baskaran to the combination of Souza and Mayer.  The motivation would have been "To maximize visual variant" (Baskaran, pg. 3400, sec. A, para. 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over de Souza in view of Mayer, and further in view of Baskaran, and further in view of Ihaddadene.
Regarding claim 6, the combination of Souza, Mayer, and Baskaran does not disclose wherein the vectors and velocities represent vectors and velocities of human actions and inanimate object movements.
In the same art of human motion analysis, Ihaddadene teaches wherein the vectors and velocities represent vectors and velocities of human actions and inanimate object movements (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Ihaddadene to the combination of de Souza, Mayer, and Baskaran.  The motivation would have been "The main advantage of the approach is the fact that it doesn’t require a huge amount of data to enable supervised/unsupervised learning. It detects all events where the variations are important" (Ihaddadene, pg. 1, sec. 1, para. 3).

7 is rejected under 35 U.S.C. 103 as being unpatentable over de Souza in view of Mayer, and further in view of Effenberg et al. ("MotionLab Sonify: A Framework for the Sonification of Human Motion Data;" hereinafter "Effenberg").
Regarding claim 7, the combination of de Souza and Mayer does not disclose converting at least one of the motion capture dataset, the synthetic dataset, the augmented motion capture dataset, and the augmented synthetic dataset into a music or sound notation to form an audio saturation value representation.
In the same art of representing human motion data, Effenberg teaches converting at least one of the motion capture dataset, the synthetic dataset, the augmented motion capture dataset, and the augmented synthetic dataset into a music or sound notation to form an audio saturation value representation ("Movement sonification can be based on  kinematic as well as dynamic movement data. … With the MotionLab Sonify System we present a motion capture-sonification-system capable of real time sonification," pg. 1, sec. 1, para. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Effenberg to the combination of de Souza and Mayer.  The motivation would have been for "efficiency of continued kinetic-acoustic information on perceiving, judging and reproducing sports movements" (Effenberg, pg. 1, sec. 1, para. 2).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over de Souza in view of Balwani (US 2016/0151052), and further in view of Orekondy et al. ("Connecting Pixels to Privacy and Utility: Automatic Redaction of Private Information in Images;" hereinafter "Orekondy").
Regarding claim 12, de Souza does not disclose An electronic device for machine learning motion recognition ("Train Deep Action Recognition Networks," title), comprising a processor and memory storing code to configure the processor ("consumer-grade gaming  to: at a training phase, extract motion features from event data to generate a motion capture dataset ("we use the CMU MOCAP [motion capture] database, which contains 2605 sequences of 144 subjects divided in 6 broad categories, 23 subcategories and further described with a short text. We leverage relevant motions from this dataset to be used as a motion source for our procedural generation … we propose to use these sources to form a library of atomic motions," pg. 4760, sec. 3.3, para. 1); generate a synthetic dataset based on the motion capture dataset ("synthesize a labeled dataset of 39,982 videos, corresponding to more than 1,000 examples for each of 35 action categories: 21 grounded in MOCAP data," pg. 4758, col. 1, para. 3; "Our PHAV [Procedural Human Action Videos] dataset contains … 21 simple categories … composed directly of some of the aforementioned atomic motions," pg. 4760, sec. 3.3, para. 3); generate an augmented multimodality dataset based on a combination of the motion capture dataset and the synthetic dataset ("we mix both synthetic and real samples at the mini-batch level during training," pg. 4758, col. 1, para. 3; "randomly sample or precisely control discrete and continuous scene (weather, lighting, environment, time of day, etc.), actor, and action variations to generate large amounts of diverse, physically plausible, and realistic human action videos," pg. 4758, col. 1, para. 2); using deep learning, build a recognition model using the generated datasets (see Fig. 6); at a prediction phase, receive features of additional event data; process the features using the recognition models to generate predicted motion data ("action recognition experiments on widely used real-world video," pg. 4763, sec. 5, para. 1).
De Souza does not disclose generate alert data based on the generated predicted motion data; and transmit the alert data to a reporting device.
In the same art of motion recognition, Balwani teaches generate alert data based on the generated predicted motion data; and transmit the alert data to a reporting device ("monitoring activity … and alerting a technician … if a non-conforming action by the technician 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Balwani to de Souza.  The motivation would have been for "being useful for monitoring the health of subjects" (Balwani, para. 2).
The combination of de Souza and Balwani does not disclose that the augmented multimodality dataset is fully redacted.
In the same art of visual recognition, Orekondy teaches the use of a fully redacted multimodality dataset ("we proposed the first sizable visual redactions dataset containing images with pixel-level annotations of 24 privacy attributes. By conducting a user study, we showed that redacting ground-truth regions in this dataset provides near-perfect privacy while preserving the image’s utility," pg. 8473, sec. 7, para. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Orekondy to the combination of de Souza and Balwani.  The motivation would have been that it "leads to privacy while retaining utility of the images" (Orekondy, abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de Souza in view of Balwani, and further in view of Orekondy, and further in view of Ihaddadene.
Regarding claim 13, the combination of de Souza, Balwani, and Orekondy does not disclose wherein the processor is further configured to: convert the motion capture dataset to a heatmap of vectors and velocities of human actions and inanimate object movements.
In the same art of human motion analysis, Ihaddadene teaches wherein the processor is further configured to: convert the motion capture dataset to a heatmap of vectors and velocities of human actions and inanimate object movements (see Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Ihaddadene to the combination of de Souza, Balwani, and Orekondy.  The motivation would have been "The main advantage of the approach is the fact that it doesn’t require a huge amount of data to enable supervised/unsupervised learning. It detects all events where the variations are important" (Ihaddadene, pg. 1, sec. 1, para. 3).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  A heatmap of vectors and velocities of human actions and inanimate object movements is taught by Ihaddadene, but Ihaddadene does not disclose such a heatmap converted from a synthetic dataset as claimed.  Generating the claimed heatmap from synthetic data would not necessarily be allowable on its own, but when placed in the context of the machine learning motion recognition system of parent claim 12, the claim as a whole (when taken with the limitations from parent claim 12) would not have been obvious to one having ordinary skill in the art.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN MCCULLEY/Primary Examiner, Art Unit 2611